Bowden Ford Lincoln
                                                                   Mercury, Inc., Ryan
                                                                Construction Services, LLC;
                                                                           and /s


                          Fourth Court of Appeals
                                San Antonio, Texas
                                       May 12, 2014

                                   No. 04-14-00202-CV

                        Larry DONAHO and LTD. Exploration, Inc.,
                                    Appellants

                                             v.

  BOWDEN FORD LINCOLN MERCURY, INC., Ryan Construction Services, LLC; and
    Annetter Griggs, Individually and As Representative of the Estate of Donald Ray Griggs,
Individually and D/B/A Ideal Constructions Services, and Berkley National Insurance Company,
                                          Appellees

               From the 79th Judicial District Court, Jim Wells County, Texas
                               Trial Court No. 13-01-51841
                      Honorable Richard C. Terrell, Judge Presiding


                                      ORDER
    Appellee Ryan Construction Service, LLC's Motion to Dismiss is hereby DENIED AS
MOOT.


      It is so ORDERED on May 12, 2014.
                                                         PER CURIAM



ATTESTED TO: ___________________________________
             Keith E. Hottle
             Clerk of Court